decision.
Whereas, the respondent has filed a motion in this court to correct the record by striking out certain parts of the state-*1087meat 'of the case approved by the trial court and presented for the purposes of this appeal and praying that should the court refuse to allow such striking out the accompanying certificate relative to the pendency in the trial court of another different action between the same parties regarding the annulment of a wil.1, be made a part of the said record;
Whereas, this court cannot add to the records of a case brought before it on appeal a certificate issued by the secretary of a lower court referring to parts of the record of a case different from the one which is the subject of the appeal pending before this court and which has not been shown to form a part of the record of the lower court in this case;
Whereas, rule 55 of this court is applicable to cases where it is sought to correct an error or to supply an omission in the transcript of the record, but cannot serve as authority for the reviewal by this court of the approval by the lower court of a statement of the case on a motion made to correct the record:
Therefore, in view of the doctrine laid down in the case of Orama et al. v. Oyanguren, 19 P. R. R., 294, and bearing in mind that the question of whether or, not the closed will transcribed in the statement of the case approved by the trial court may be given consideration by this court in the decision of the present appeal may be discussed in the hearing on the appeal, the motion filed by the appellant on December 10 last is overruled and the hearing of the case will be held tomorrow, the date set therefor.

Motion overruled.

Justices Wolf, del Toro and Aldréy concurred.
Chief Justice Hernández and Justice MacLeary took no part in the decision of this motion.